Citation Nr: 1727401	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  14-24 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.L.


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from June 1958 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his son, C.L., appeared and testified before the undersigned Veterans Law Judge at a hearing conducted in March 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim of entitlement of service connection for a right knee disability.

VA has a statutory duty to assist that may include providing a claimant with a medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  Id.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

The Board also notes that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  If a medical opinion does not clearly address the relevant facts and medical science, the Board "is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (Citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

The Veteran has repeatedly contended that his right knee disability began after he underwent a total replacement of the left knee, which he states caused him to overcompensate to the right.  To evaluate his claim, he was afforded a VA examination in May 2011.  The examiner reviewed the Veteran's claims file and medical records and conducted a physical evaluation of the Veteran's right knee.  This clinician provided a diagnosis of degenerative joint disease in that joint.  This VA examiner also opined that the Veteran's right knee disability was less likely as not caused by or a result of his service-connected left knee disability.  In the rationale for this opinion, this clinician indicated that medical literature did not support a causal relationship between degenerative joint disease in the knees.  The Veteran's good range of motion in both knees, good results from a left total knee replacement, and only slight limp were also noted.  

The Board finds that this opinion is inadequate.  Although the opinion suggests that the Veteran's right knee disability was not directly caused by his service-connected left knee disability, the May 2011 VA examination report lacks any finding or opinion regarding whether the Veteran's left knee disability aggravated his right knee disability.  As such, the Board does not find that it addresses all the relevant facts and medical science and leaves the Board to rely on its own lay opinion.  The report must therefore be returned for an adequate opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, obtain an opinion regarding the etiology of the Veteran's right knee disability with an appropriate medical professional.  The claims file should be made available to the medical professional, who should indicate in his/her report that the file was reviewed as part of the examination.  If the medical professional believes that an in-person examination of the Veteran's right knee disability is necessary, the Veteran should be scheduled for such an examination.

After reviewing the claims file or examining the Veteran and taking a complete history, if such an examination is deemed appropriate, the medical professional or medical examiner should provide opinions on the following items:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was caused by or is otherwise etiologically related to his active duty service;

b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was caused by or is otherwise etiologically related to any of his service-connected disabilities, to include his left knee disability; and

d)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was aggravated by (increased in severity beyond the natural progression of the disease) any of his service-connected disabilities, to include his left knee disability.  The medical professional is asked to specifically comment on the medical literature submitted by the Veteran in March 2017.

3.  Thereafter, readjudicate the Veteran's claim for service connection for a right knee disability.  If the claim is not granted, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




